Exhibit 10.47B
WAKEBOARD NORTH PSA
Schedules
Schedule 3.03(b)
Seller Consents
1. Consents necessary to effect the Closing under (a) the Amended and Restated
Credit Agreement, dated as of October 28, 2002, among Orion Power New York,
L.P., as Borrower, Banc of America Securities LLC and BNP Paribas, as Lead
Arrangers and Joint Book Runners, the lenders party thereto, and Bank of
America, N.A., as Issuing Bank and as Administrative Agent, as amended to date,
(b) the “Financing Documents” as defined therein or executed pursuant thereto
and as amended to date, and (c) any of the “Credit Parties’” (as defined
therein) organizational documents.
2. Consents necessary to effect the Closing under (i) the Second Amended and
Restated Credit Agreement dated October 28, 2002, among Orion Power Midwest,
L.P., as Borrower, Banc of America Securities LLC and BNP Paribas, as Lead
Arrangers and Joint Book Runners, the lenders parties thereto, Bank of America,
N.A., as Issuing Bank and Administrative Agent, as amended to date, and (ii) the
“Financing Documents” as defined therein or executed pursuant thereto and as
amended to date.
3. Consents necessary, if any, to effect the Closing under (i) the Amended and
Restated Credit and Guaranty Agreement, dated as of March 28, 2003, by and among
Reliant Energy, Inc. and the other Credit Parties referred to therein; the
Lenders referred to therein; Bank of America, N.A., as Administrative Agent, as
Collateral Agent, and as an Issuing Bank; and Barclays Bank, PLC and Deutsche
Bank AG, New York Branch, as syndication agents for the Lenders, as amended to
date and (ii) the “Fundamental Documents” as defined therein or executed
pursuant thereto and as amended to date.

1



--------------------------------------------------------------------------------



 



Schedule 3.03(c)
Seller Governmental Approvals
1. New York State Department of Environmental Conservation (“NYSDEC”)
Permits/Registrations — the following permits subject to New York Codes, Rules
and Regulations Title 6 (“6 NYCRR”), Part 621 Applications for Permit Transfer
will require prior notification of change of in equity ownership. These permits
are held by Carr Street Generating Station, L.P., Erie Boulevard Hydropower,
L.P. and Orion Power New York GP II, Inc.
State Pollutant Discharge Elimination System (water discharge permits)
Title IV, Article 19 (air permits) and companion regulations at 6 NYCRR Parts
201, 203, & 215
Title V (air permits)
Section 401 Water Quality Certification
Environmental Conservation Law Article 15 (stream disturbance permits)
2. New York State Department of Environmental Conservation (“NYSDEC”)
Permits/Registrations — the following permits subject to New York Codes, Rules
and Regulations Title 6 (“6 NYCRR”), Part 621 Applications for Permit Transfer
will require the submission of a permit transfer application at least 30 days
prior to the name change of Orion Power New York GP II, Inc. in connection with
the OPNY Corporate Reorganization:
Section 401 Water Quality Certification
3. New York State Department of Public Service Approvals
     The sale to Buyer of Carr Street Generating Station, L.P., Erie Boulevard
Hydropower, L.P., Orion Power New York GP II, Inc. is subject to the prior
approval of the Public Service Commission pursuant to Public Service Law
Section 70.
4. Federal Energy Regulatory Commission Approvals (“FERC”)
     Section 203 Application for transfer of ownership of the FERC
jurisdictional facilities must be approved in advance by FERC.
5. Federal Communications Commission (“FCC”)
     FCC approval required for transfer of ownership or control of radio
licenses.
6. NYSDEC Consent Orders
     The prior written approval of NYSDEC is required to replace Non-Company
Affiliates that are consent parties (see Schedule 4.12).
7. Hart-Scott-Rodino Act

2



--------------------------------------------------------------------------------



 



     Applicable requirements under the HSR Act
8. Securities and Exchange Commission
     Applicable reporting requirements of the Exchange Act and the rules and
regulations promulgated thereunder.

3



--------------------------------------------------------------------------------



 



Schedule 3.04
Capitalization

     
Carr Street Generating Station, L.P.
   
 
   
General Partner
   
 
   
Orion Power New York GP, Inc.
  1% general partnership interest
 
   
Limited Partner
   
 
   
Orion Power New York, L.P.
  99% limited partnership interest
 
   
Erie Boulevard Hydropower, L.P.
   
 
   
General Partner
   
 
   
Orion Power New York GP, Inc.
  1% general partnership interest
 
   
Limited Partner
   
 
   
Orion Power New York, L.P.
  99% limited partnership interest

Encumbrances

(1)   Liens, restrictions on transfer or encumbrances created under (a) the
Amended and Restated Credit Agreement, dated as of October 28, 2002, among Orion
Power New York, L.P., as Borrower, Banc of America Securities LLC and BNP
Paribas, as Lead Arrangers and Joint Book Runners, the lenders party thereto,
and Bank of America, N.A., as Issuing Bank and as Administrative Agent, as
amended to date, and (b) the “Financing Documents” as defined therein or
executed pursuant thereto and as amended to date.   (2)   Liens, restrictions on
transfer or encumbrances created under (a) the Second Amended and Restated
Credit Agreement dated October 28, 2002, among Orion Power Midwest, L.P., as
Borrower, Banc of America Securities LLC and BNP Paribas, as Lead Arrangers and
Joint Book Runners, the lenders parties thereto, Bank of America, N.A., as
Issuing Bank and Administrative Agent, as amended to date, and (b) the
“Financing Documents” as defined therein or executed pursuant thereto and as
amended to date.

Orion Power Operating Services Carr Street, Inc.*
Authorized capital stock 100 shares, par value $1.00

     
Orion Power Operating Services, Inc.
  100 shares

 

*   Note: subject to change of OPNY Corporate Reorganization and OPOS Corporate
Reorganization occur.

4



--------------------------------------------------------------------------------



 



Orion Power Operating Services Coldwater, Inc.†

     
Authorized capital stock
  100 shares, par value $1.00
 
   
Orion Power Operating Services, Inc.
  100 shares

Orion Power New York GP II, Inc.*

     
Authorized capital stock
  100 shares, par value $1.00
 
   
Orion Power Holdings, Inc.
  100 shares

Encumbrances
Liens, restrictions on transfer or encumbrances created under (i) the Amended
and Restated Credit and Guaranty Agreement, dated as of March 28, 2003, by and
among Reliant Energy, Inc. and the other Credit Parties referred to therein; the
Lenders referred to therein; Bank of America, N.A., as Administrative Agent, as
Collateral Agent, and as an Issuing Bank; and Barclays Bank, PLC and Deutsche
Bank AG, New York Branch, as syndication agents for the Lenders, as amended to
date and (ii) the “Fundamental Documents” as defined therein or executed
pursuant thereto, and as amended to date.
 

†   Note: subject to change of OPNY Corporate Reorganization and OPOS Corporate
Reorganization occur.

5



--------------------------------------------------------------------------------



 



Schedule 4.02(a)
Company Consents
1. Consents necessary to effect the Closing under (a) the Amended and Restated
Credit Agreement, dated as of October 28, 2002, among Orion Power New York,
L.P., as Borrower, Banc of America Securities LLC and BNP Paribas, as Lead
Arrangers and Joint Book Runners, the lenders party thereto, and Bank of
America, N.A., as Issuing Bank and as Administrative Agent, as amended to date,
(b) the “Financing Documents” as defined therein or executed pursuant thereto
and as amended to date, and (c) any of the “Credit Parties’” (as defined
therein) organizational documents.
2. Consents necessary to effect the Closing under (i) the Second Amended and
Restated Credit Agreement dated October 28, 2002, among Orion Power Midwest,
L.P., as Borrower, Banc of America Securities LLC and BNP Paribas, as Lead
Arrangers and Joint Book Runners, the lenders parties thereto, Bank of America,
N.A., as Issuing Bank and Administrative Agent, as amended to date, and (ii) the
“Financing Documents” as defined therein or executed pursuant thereto and as
amended to date.
3. Consents, if any, necessary to effect the Closing under (i) the Amended and
Restated Credit and Guaranty Agreement, dated as of March 28, 2003, by and among
Reliant Energy, Inc. and the other Credit Parties referred to therein; the
Lenders referred to therein; Bank of America, N.A., as Administrative Agent, as
Collateral Agent, and as an Issuing Bank; and Barclays Bank, PLC and Deutsche
Bank AG, New York Branch, as syndication agents for the Lenders, as amended to
date and (ii) the “Fundamental Documents” as defined therein or executed
pursuant thereto, as amended to date.

6



--------------------------------------------------------------------------------



 



Schedule 4.03
Capitalization
1. Typical rights of a Pledgee to all cash, securities, dividends and other
property received or otherwise distributed, substituted or exchanged in respect
of or exchange for the Company Interests and created under (i) the Amended and
Restated Credit Agreement, dated as of October 28, 2002, among Orion Power New
York, L.P., as Borrower, Banc of America Securities LLC and BNP Paribas, as Lead
Arrangers and Joint Book Runners, the lenders party thereto, and Bank of
America, N.A., as Issuing Bank and as Administrative Agent, as amended to date,
and (b) the “Financing Documents” as defined therein or executed pursuant
thereto and as amended to date.
2. Typical rights of a Pledgee to all cash, securities, dividends and other
property received or otherwise distributed, substituted or exchanged in respect
of or exchange for the Company Interests and created under (i) the Second
Amended and Restated Credit Agreement dated October 28, 2002, among Orion Power
Midwest, L.P., as Borrower, Banc of America Securities LLC and BNP Paribas, as
Lead Arrangers and Joint Book Runners, the lenders parties thereto, Bank of
America, N.A., as Issuing Bank and Administrative Agent, as amended to date, and
(ii) the “Financing Documents” as defined therein or executed pursuant thereto
and as amended to date.
3. Typical rights of a Pledgee to all cash, securities, dividends and other
property received or otherwise distributed, substituted or exchanged in respect
of or exchange for the Company Interests and created under (i) the Amended and
Restated Credit and Guaranty Agreement, dated as of March 28, 2003, by and among
Reliant Resources, Inc. and the other Credit Parties referred to therein; the
Lenders referred to therein; Bank of America, N.A., as Administrative Agent, as
Collateral Agent, and as an Issuing Bank; and Barclays Bank, PLC and Deutsche
Bank AG, New York Branch, as syndication agents for the Lenders, as amended to
date and (ii) the “Fundamental Documents” as defined therein or executed
pursuant thereto and as amended to date.

7



--------------------------------------------------------------------------------



 



Schedule 4.04
February 29 Balance Sheet
ERIE BOULEVARD HYDROPOWER, L.P.
Balance Sheet — Unaudited
February 29, 2004
(Thousands of Dollars)

         
Assets
       
Current assets:
       
Cash and cash equivalents
  $ 9,094  
Accounts receivable, net
    9,461  
Materials and supplies
    934  
Prepaid insurance and property taxes
    13,098  
Other current assets
    618  
 
     
Total current assets
    33,205  
 
     
 
       
Property, plant and equipment, net
    521,246  
 
     
 
       
Other assets:
       
Other intangibles, net
    66,313  
 
     
Total other assets
    66,313  
 
     
Total assets
  $ 620,764  
 
     
 
       
Liabilities and Partner’s Capital
       
Current liabilities:
       
Accounts payable
  $ 4,261  
Payable to affiliates, net
    160,238  
Accrued expenses, net
    2,358  
 
     
Total current liabilities
    166,857  
 
     
 
       
Long-term debt
    932  
 
     
 
       
Other liabilities:
       
Contractual obligation
    1,284  
Benefits obligations
    6,248  
Other
    13  
 
     
Total other liabilities
    7,545  
 
     
Total liabilities
    175,334  
 
     
 
       
Partner’s capital
    445,430  
 
     
Total liabilities and partner’s capital
  $ 620,764  
 
     

8



--------------------------------------------------------------------------------



 



CARR STREET GENERATING STATION, LP,
Balance Sheet — Unaudited
February 29, 2004
(Thousands of Dollars)

         
Assets
       
Current assets:
       
Cash and cash equivalents
  $ 636  
Accounts receivable, net
    196  
Materials and supplies
    1,038  
Fuel inventory
    302  
Prepaid insurance and property taxes
    333  
Other current assets
    540  
 
     
Total current assets
    3,045  
 
     
 
       
Property, plant and equipment, net
    11,480  
 
     
 
       
Other assets:
       
Other intangibles, net
    1,325  
Other
    5  
 
     
Total other assets
    1,330  
 
     
Total assets
  $ 15,855  
 
     
 
       
Liabilities and Partner’s Capital
       
Current liabilities:
       
Accounts payable
  $ 130  
Payable to affiliates, net
    3,519  
Accrued expenses
    114  
 
     
Total current liabilities
    3,763  
 
     
 
       
Other liabilities:
       
Other
    1  
 
     
Total other liabilities
    1  
 
     
Total liabilities
    3,764  
 
     
 
       
Partner’s capital
    12,091  
 
     
Total liabilities and partner’s capital
  $ 15,855  
 
     

9



--------------------------------------------------------------------------------



 



ORION POWER OPERATING SERVICES COLD WATER INC.
Consolidated Balance Sheet — Unaudited
February 29, 2004
(Thousands of Dollars)

         
Assets
       
Current assets:
       
Cash and cash equivalents
  $ 2,558  
 
     
Total current assets
    2,558  
 
     
 
       
Other assets:
       
Other
    5  
 
     
Total other assets
    5  
 
     
Total assets
  $ 2,563  
 
     
 
       
Liabilities and Shareholder Equity
       
Current liabilities:
       
Accounts payable
  $ 46  
Payable to affiliates, net
    702  
Accrued expenses
    293  
 
     
Total current liabilities
    1,041  
 
     
 
       
Other liabilities:
       
Other
    50  
 
     
Total other liabilities
    50  
 
     
Total liabilities
    1,091  
 
     
 
       
Shareholder equity
    1,472  
 
     
Total liabilities and shareholder equity
  $ 2,563  
 
     

10



--------------------------------------------------------------------------------



 



ORION POWER OPERATING SERVICES CARR STREET INC.
Balance Sheet — Unaudited
February 29, 2004
(Thousands of Dollars)

         
Assets
       
Current assets:
       
Cash and cash equivalents
  $ 111  
Receivable from affiliates, net
    147  
 
     
Total current assets
    258  
 
     
Total assets
  $ 258  
 
     
 
       
Liabilities and Shareholder Equity
       
Current liabilities:
       
Accounts payable
  $ 7  
Accrued expenses
    35  
 
     
Total current liabilities
    42  
 
     
 
       
Other liabilities:
       
Other
    7  
 
     
Total other liabilities
    7  
 
     
Total liabilities
    49  
 
     
 
       
Shareholder equity
    209  
 
     
Total liabilities and shareholder equity
  $ 258  
 
     

11



--------------------------------------------------------------------------------



 



ORION POWER NEW YORK GP II, INC.
Balance Sheet — Unaudited
February 29, 2004
(Thousands of Dollars)

         
Assets
       
Current assets:
       
Cash and cash equivalents
  $ 302  
Account receivable, net
    43  
Prepaid insurance and property taxes
    18  
 
     
Total current assets
    363  
 
     
 
       
Property, plant and equipment, net
    1,412  
 
     
 
       
Total assets
  $ 1,775  
 
     
 
       
Liabilities and Partner’s Capital
       
Current liabilities:
       
Accounts payable
  $ 1  
Payable to affiliates, net
    358  
Accrued expenses
    19  
 
     
Total current liabilities
    378  
 
     
 
       
Total liabilities
    378  
 
     
 
       
Partner’s capital
    1,397  
 
     
Total liabilities and partner’s capital
  $ 1,775  
 
     

12



--------------------------------------------------------------------------------



 



ERIE BOULEVARD HYDROPOWER, L.P.
Income Statement — Unaudited
For the Period Ended February 29, 2004
(Thousands of Dollars)

         
Operating revenues:
       
Revenues
  $ 20,266  
 
       
Operating expenses:
       
Purchased power
    97  
Operations and maintenance
    6,305  
Taxes other than income taxes
    3,850  
Depreciation and amortization
    1,989  
 
     
Total operating expenses
    12,241  
 
     
 
       
Operating income
    8,025  
 
     
 
       
Interest expense, net
    (4 )
 
     
 
       
Net income
  $ 8,021  
 
     

13



--------------------------------------------------------------------------------



 



CARR STREET GENERATING STATION, L.P.
Income Statement — Unaudited
For the Period Ended February 29, 2004
(Thousands of Dollars)

         
Operating revenues:
       
Revenues
  $ 717  
 
       
Operating expenses:
       
Fuel
    186  
Fuel — affiliates
    48  
Purchased power
    75  
Operations and maintenance
    301  
Taxes other than income taxes
    114  
Depreciation and amortization
    67  
 
     
Total operating expenses
    791  
 
     
 
       
Operating loss
    (74 )
 
     
 
       
Net loss
  $ (74 )
 
     

14



--------------------------------------------------------------------------------



 



ORION POWER OPERATING SERVICES COLD WATER INC.
Income Statement — Unaudited
For the Period Ended February 29, 2004
(Thousands of Dollars)

         
Servicing revenues, net of operations and maintenance expenses
  $ 138  
 
     
Interest revenues
    1  
Income before taxes
    139  
 
     
Income taxes
    49  
 
     
Net income
  $ 90  
 
     

15



--------------------------------------------------------------------------------



 



ORION POWER OPERATING SERVICES CARR STREET INC.
Income Statement — Unaudited
For the Period Ended February 29, 2004
(Thousands of Dollars)

         
Servicing revenues, net of operations and maintenance expenses
  $ 18  
 
     
Income before taxes
    18  
 
     
Income taxes
    6  
 
     
Net income
  $ 12  
 
     

16



--------------------------------------------------------------------------------



 



ORION POWER NEW YORK GP II, INC.
Income Statement — Unaudited
For the Period Ended February 29, 2004
(Thousands of Dollars)

         
Operating revenues:
       
Revenues
  $ 83  
 
       
Operating expenses:
       
Operations and maintenance
    3  
Taxes other than income taxes
    4  
Depreciation and amortization
    90  
 
     
Total operating expenses
    97  
 
     
 
       
Operating loss
    (14 )
 
     
 
       
Income taxes
    (5 )
 
     
 
       
Net loss
  $ (9 )
 
     

17



--------------------------------------------------------------------------------



 



Schedule 4.05(a)
Certain Company Liabilities

          Liability   Amount (US$)
Pension Liability
  $ 502,066  
Post Retirement Liability
  $ 88,973  
Local 97 increase in vacation liability
  $ 587,062  
NYSDEC annual liabilities accrued
  $ 156,250  
River enhancement fund liabilities accrued
  $ 30,675  
Environmental liability
  $ 345,885 ‡

 

‡   Per GAAP as of February 29, 2004, based on information available, including
coverage under Commerce and Industry Insurance Company Cleanup Cost Cap Policy
No. 8086703 for Erie Boulevard Hydropower, L.P.

18



--------------------------------------------------------------------------------



 



Schedule 4.05(b)
Material Adverse Effect
None.

19



--------------------------------------------------------------------------------



 



Schedule 4.06
Litigation

1.   Claude H. Akley v. Erie Boulevard Hydropower, L.P.   2.   Carl M. Guereschi
et al. v. Erie Boulevard Hydropower et al.   3.   Erie Boulevard Hydropower,
L.P. v. Board of Hudson River-Black River Regulating District, et al.   4.  
Isaac F. Simmons, Jr. and Catherine Simmons v. Erie Boulevard Hydropower, L.P.
et al.   5.   Jeffrey Harding v. Erie Boulevard Hydropower, L.P.   6.   Erie
Boulevard Hydropower, L.P. v. Town of Moreau and Harry Gutheil, Jr.   7.   Erie
Boulevard Hydropower, L.P. v. Michael Orso   8.   Stuyvesant Falls Hydro
Corporation v. Erie Boulevard Hydropower, L.P.   9.   Erie Boulevard Hydropower,
L.P. v. Roderick Downer   10.   Consolidated Edison Company of New York, et al.
v. New York Independent System Operator FERC Docket No. EL04-36.   11.   Erie
Boulevard Hydropower, L.P. v. Town of Queensbury, et al. (Real Property Tax
Proceeding)   12.   Erie Boulevard Hydropower, L.P. v. Town of Moreau, et al.
(Real Property Tax Proceeding)   13.   Erie Boulevard Hydropower, L.P. v. Town
of Ephratah and Johnstown, et al. (Real Property Tax Proceeding)   14.   Erie
Boulevard Hydropower, L.P. v. Town of Orwell, et al. (Real Property Tax
Proceeding)



20



--------------------------------------------------------------------------------



 



Schedule 4.07
Compliance with Laws

1.   The School Street Station has a Consent Order relating to environmental
remediation. This Consent Order was issued to Niagara Mohawk. There is a
Memorandum of Understanding between Niagara Mohawk Power Corp. and Erie that
requires Erie to be responsible for all cleanup costs and other liabilities
associated with the Consent Order.   2.   The Ephratah Station has received four
citations from the NYSDEC related to excessive pond drawdown.   3.   The Chasm
Falls Hydro Station received an Order on Consent for failure to properly
distribute Copies 3 and 4 of a Hazardous Waste Manifest. The Order must be
signed and returned along with the penalty payment of $1,000 by no later than
May 4, 2004.   4.   The Carr Street Generating Station received a letter from
the U.S. Environmental Protection Agency stating that units A and B exceeded
emissions for sulfur dioxide in 2001, as neither unit held any sulfur dioxide
allowances in their accounts as of March 1, 2002. In accordance with 40 CFR
Section 77.6 of the Acid Rain Program regulations, the penalty to be paid is
$5,548. Payment of this amount is due by May 29, 2004.

21



--------------------------------------------------------------------------------



 



Schedule 4.08
Material Contracts
(i) None
(ii) Shared Power Purchase Agreement between Erie Boulevard Hydropower L.P. and
Niagara Mohawk Power Corporation dated February 24, 2000
     Power Purchase Agreement between Erie Boulevard Hydropower L.P. and Niagara
Mohawk Power Corporation dated March 16, 2001
     Memorandum of Understanding Between Niagara Mohawk and Erie Boulevard
Hydropower, L.P. for Motoring and Control Center Communications dated March 16,
2001
     Power Purchase Agreement between Orion Power New York GP II, Inc. and
Niagara Mohawk Power Corporation dated October 24, 2002
     Service Agreement for New York ISO Market Administration and Control Area
Services Tariff between the New York Independent System Operator and Carr Street
Generating Station, L.P., dated November 4, 2003
     Agreement to Sell Unforced Capacity in NYISO Administered Installed
Capacity Auctions between the New York Independent System Operator and Carr
Street Generating Station, L.P., dated November 4, 2003
     Nine Mile Point One Emergency Power Agreement between Erie Boulevard
Hydropower L.P. and Niagara Mohawk Power Corporation dated June 30, 1999, and
Consent to Assignment to Nine Mile Point Nuclear Station, LLC, dated March 7,
2001.
(iii) Gas Transportation Agreement between East Syracuse Generating Company, LP
and Niagara Mohawk Power Corp. dated June 26, 1998 (assigned to Carr Street in
November 2003)
(iv) None.
(v) Interconnection Agreement between East Syracuse Generating Company L.P. and
Niagara Mohawk Power Corporation dated February 13, 1992 and Assignment by East
Syracuse Generating Company L.P. to Carr Street Generating Station L.P. dated
November 19, 1998
     Interconnection Agreement between Erie Boulevard Hydropower L.P. and
Niagara Mohawk Power Corporation dated February 4, 1999
     Interconnection Agreement between Orion Power New York GP II, Inc. and
Niagara Mohawk Power Corporation dated November 15, 2002
(vi) None.
(vii) Service Agreement between Erie Boulevard Hydropower L.P., Village of
Potsdam and Town of Potsdam dated November 15, 2001

22



--------------------------------------------------------------------------------



 



     Service Agreement between Erie Boulevard Hydropower L.P. and City of Cohoes
dated December 31, 2001
     Service Agreement between Erie Boulevard Hydropower L.P. and Lewis County
dated July 10, 2002
     Service Agreement between Erie Boulevard Hydropower L.P., Town of Russia
and Town of Trenton dated November 12, 2003
     Contract between Erie Boulevard Hydropower L.P. and Wood Group Generation
Services for work at Spier Falls dated March 22, 2004.
(viii) Lease Agreement (Potsdam) between Erie Boulevard Hydropower L.P. and Mark
Purcell dated November 11, 1999
     Pilot Mortgage, dated as of December 31, 2001, from Erie Boulevard
Hydropower, LP to City of Cohoes Industrial Development Agency (“CCIDA”)
(Subdocuments include: Ground Lease, Sublease, and Payment in Lieu of Taxes
Agreement, between Erie and CCIDA dated December 31, 2001).
(ix) None
(x) Operations and Service Agreement between Carr Street Generating Station L.P.
and COSI Carr St., Inc. dated November 19, 1998
     Operations and Service Agreement between Erie Boulevard Hydropower L.P. and
COSI Coldwater, Inc dated July 28, 1999
(xi) None
(xii) None
(xiii) Collective Bargaining Agreement between Orion Power Operating Services
Coldwater, Inc. and Local Union 97 dated February 8, 2001
(xiv) First Amended and Restated Agreement of Limited Partnership of Erie
Boulevard Hydropower, L.P. dated April 19, 2000
     Second Amended and Restated Agreement of Limited Partnership of Carr Street
Generating Station, L.P. dated April 19, 2000
(xv) Lease Agreement between East Syracuse Generating Company L.P. and Merola
Family Partnership as amended by Modification dated January 15, 1992, as further
amended by Modification No. 2 dated November 19, 1998
     Lease Agreement (Greenfield Office) between Orion Power Holdings, Inc. and
The Edgewater Salina Company, LLC dated March 1, 1999

23



--------------------------------------------------------------------------------



 



     Lease Agreement (Medina) between Erie Boulevard Hydropower L.P. and Lake
Plains YMCA dated August 1, 1999 and extended April 1, 2003
     Lease Agreement (Potsdam) between Erie Boulevard Hydropower L.P. and Mark
Purcell dated November 11, 1999
     Lease Agreement (Glenn Falls) between Erie Boulevard Hydropower L.P. and
Joseph & Debra Gross dated December 31, 1999
     Lease Agreement (Graymont) between Erie Boulevard Hydropower L.P. and
Graystone Materials, Inc. dated February 15, 2000
     Fulton and Medina Hydroelectric Facilities State of New York Department of
Environmental Conservation Consent Order dated April 21, 2000
     Feeder Dam State of New York Department of Environmental Conservation
Consent Order dated April 21, 2000
     Lease Agreement (Watertown) between Erie Boulevard Hydropower L.P. and
Watertown Industrial Center Local Development Corporation dated November 21,
2000
     Feeder Dam Surplus Water Agreement
     Hudson River-Black River Regulating District Stillwater Reservoir Agreement
between Erie Boulevard Hydropower L.P. and Hudson River-Black River Regulating
District dated July 1, 2003
     Reservoir Operating Agreement (EJ West Hydro / Sacandaga and Hudson Rivers)
between Erie Boulevard Hydropower, L.P. and the Hudson River — Black River
Regulating District dated July 1, 2003
     High Dam Service Agreement (Glens Falls Feeder) between Orion Power
Operating Services Coldwater, Inc. and City of Oswego dated December 19, 2003
(xvi) None
(xvii) Asset Sale Agreement between Niagara Mohawk Power Corporation and Erie
Boulevard Hydropower, LP dated December 12, 1998
     Asset Purchase Agreement between East Syracuse Generating Company and Carr
Street Generating Station, LP dated June 23, 1998
     Asset Purchase Agreement between Erie Boulevard Hydropower, L.P. and Newton
Falls Holdings, LLC dated March 26, 2002 (as assigned to OPNY GP II)
(xviii) Collective Bargaining Agreement between Orion Power Operating Services
Coldwater, Inc. and Local Union 97 dated February 8, 2001
(xix) None

24



--------------------------------------------------------------------------------



 



Schedule 4.09
Taxes
4.09(b)
Empire Zone Credits claimed on Erie’s and Carr Street’s 2002 New York State
income tax returns are currently under review by the New York State Department
of Taxation and Finance. This review process is consistent with the review being
undertaken by the Department of Taxation and Finance of all entities claiming
real estate property tax credits under the Empire Zone Program.
4.09(e)
Tax Returns Provided
Carr Street Generating Station, L.P.
Federal Forms 1065 for tax years 3/10/98-12/31/98 and 1999 through 2002
New York State Forms IT-204 for tax years 2001 through 2002
Erie Boulevard Hydropower, L.P.
Federal Forms 1065 for tax years 7/26/99 — 12/31/99 and 2000 through 2002
New York State Forms IT-204 for tax years 2001 through 2002
Orion Power New York GP II, Inc.
Proforma Federal 1120 for tax year 2002
OPOS Coldwater, Inc.
Proforma Federal 1120 for tax years 2001 and 2002
OPOS Carr Street, Inc.
Proforma Federal 1120 for tax years 2001 and 2002
Audit Reports — Exceptions
Carr Street Generating LP — 1999 — No Change Report
Tax Audits — Exceptions
Carr Street Generating LP — 1999
Review of New York Empire Zone Credits — 2001— completed, no significant changes
Review of New York Empire Zone Credits — 2002 — pending
Section 4.09(j)
Orion Power Operating Services Carr Street, Inc., Orion Power Operating Services
Coldwater, Inc. and Orion Power GP II, Inc. were members of another consolidated
group
4.09(j)
Orion Power Operating Services Carr Street, Inc., Orion Power Operating Services
Coldwater, Inc. and Orion Power GP II, Inc. were members of another consolidated
group.

25



--------------------------------------------------------------------------------



 



4.09(k)
Power of attorney in favor of Deloitte & Touche on behalf of Erie Boulevard
Hydropower, LP form 3115 for the tax year 2/20/2002 — 12/31/02.

26



--------------------------------------------------------------------------------



 



Schedule 4.10(a)
Employee Benefit Plans; ERISA
Company Plans
Erie Boulevard Hydropower, LP Pension Plan
Local 97 Incentive Plan — Memorandum of Understanding between Reliant Energy
East Region and IBEW Local 97 (May 7, 2003)
Local 97 Vacation — Agreement Between Orion Power Operating Services Coldwater,
Inc. and Local Union 97 (February 8, 2001)
Nonunion Vacation — Reliant Resources Employee Time Off and Retiree Program
Brief Summary 2003 for Non-Represented, Non Transitional Employees Hired After
7/29/99 and Reliant Resources Employee Time Off and Retiree Program Brief
Summary for Non-Represented Employees Transitional From Niagara Mohawk Hired
Before 7/29/99.
Local 97 Sick Leave — Memorandum of Understanding between Reliant Energy East
Region and IBEW Local 97 (May 7, 2003)
Non union Sick Leave — Reliant Resources Employee Time Off and Retiree Program
Brief Summary 2003 for Non-Represented, Non Transitional Employees Hired After
7/29/99 and Reliant Resources Employee Time Off and Retiree Program Brief
Summary 2003 For Non-Represented Employees Transitional From Niagara Mohawk
Hired Before 7/29/99.
Local 97 Educational Assistance — Agreement Between Orion Power Operating
Services Coldwater, Inc. and Local Union 97 (February 8, 2001)
Disability Retirement and Separation Allowance Plan
Seller Plans sponsored, maintained or contributed to by a Company
401(k) Plans
Orion Power Holdings, Inc. 401(k) Savings Plan
Reliant Resources, Inc. Union Savings Plan
Severance Plans
Reliant Resources, Inc. 2003 Involuntary Severance Benefits Plan for Employees
With Annual Base Pay Less Than $150,000 As Amended and Restated Effective
January 9, 2004
Reliant Resources, Inc. 2003 Involuntary Severance Benefits Plan for Employees
With Annual Base Pay At Least $150,000 But Less Than $200,000 As Amended and
Restated Effective January 9, 2004

27



--------------------------------------------------------------------------------



 



Reliant Resources, Inc. 2003 Involuntary Severance Benefits Plan for Employees
With Annual Base Pay $200,000 and Above As Amended and Restated Effective
January 9, 2004
Health and Welfare Plans
Reliant Resources, Inc. Group Welfare Benefits Plan — See attached for vendors
and eligible groups.
Incentive Plans
Reliant Resources, Inc. Annual Incentive Compensation Plan
Reliant Resources, Inc. 2002 Long-Term Incentive Plan
Reliant Resources, Inc. 2002 Stock Plan
Non-Union Education Assistance
Reliant Energy Health and Welfare Benefit and Financial Security Plans

28



--------------------------------------------------------------------------------



 



Schedule 4.10(a) — Attachment

              Plan/Vendor   Plan Type   Covered Employees   Funding
MEDICAL
           
Capital District Physician’s Health Plan HMO (CDPHP
  HMO   Local 97   Fully insured
CareFirst BCBS
  Comp Plan (90/10   Local 97   Self Insured
 
  PPO Plan 8 ($20 Co-pay)   Non Bargaining, Local 97   Self insured
 
  PPO Plan 4 ($1,000 Ded)   Non Bargaining   Self insured
Excellus HMO (Formerly
BCBS or Central NY)
  HMO   Local 97   Fully insured
MENTAL HEALTH
           
Magellen
  Managed Mental Health   Non Bargaining
Local 97   Self insured
EAP
      Non Bargaining   Self insured
PRESCRIPTION
           
Advanced PCS
  Prescription Drugs — policy 5109   Non Bargaining, Local 97   Self insured
DENTAL
           
Delta Dental
  PPO   Non Bargaining   Self insured
 
  Gold/Silver   Local 97   Self insured
VISION
           
Vision Service Plan
  VSP PPO   Non Bargaining   Self insured
 
  VSP Discount Plan   Local 97   Self insured
WELFARE
           
Cigna — Life, AD&D, BTA, State Disability
  Life- Basic   Non Bargaining — 1X up to $300,000   Full insured
 
      Local 97 — Plan A§ = 1.5 X or Plan B** = 2.5 up to $200,000, includes
disability benefit    
 
  AD&D — Basic   Local 97 — Plan A = 1.5 X or Plan B = 2.5   Full insured
 
  BTA   Non Bargaining — $200,000 Local 97   Full insured
 
  State Disability   Non Bargaining
Local 97   Full insured
UNUM — LTD
  LTD   Non Bargaining
Local 97 (EE w/hire date
after 2/8/01)   Full insured
Self-insured
  LTD   Local 97 (EE w/hire date
after 2/8/01 or before)   Self-insured/pension
benefit
ADMINISTRATION
           
Synhrgy
  Benefits Service Center
713-207-7373
800-932-7444   Non Bargaining
Local 97    
OTHER
           
Section 125 Plan
  Pretax deductions. FSA’s — dependent and medical   Non Bargaining   $5,000
dependent
$3,000 health
 
      Local 97   $5,000 dependent
$2,500 health

 

§   This plan only applies to employees who were hired prior to 10/1/84 and
elected this plan when initially eligible and have maintained their enrollment  
**   Employees hired on or after 2/8/01

29



--------------------------------------------------------------------------------



 



Schedule 4.10(c)
Employee Benefit Matters
As a result of an error by the plan’s actuary, a required contribution for
approximately $194,000 to the Retirement Plan that was due on September 15,
2002, was not made until January of 2003. Seller or an Affiliate of Seller filed
Form 10 (Notice of Reportable Events) with the PBGC and Form 5330 with the IRS.
Neither the PBGC nor the IRS imposed any additional penalties or took any
further action.

30



--------------------------------------------------------------------------------



 



Schedule 4.12
Environmental Matters
The environmental conditions disclosed in the documents listed on this Schedule
are incorporated herein by reference.

1.   The School Street Station has a Consent Order relating to remediation. This
Consent Order was issued to Niagara Mohawk. There is a Memorandum of
Understanding between NiMo and Erie that requires Erie to be responsible for all
cleanup costs and other liabilities associated with the Consent Order.   2.  
The Ephratah Station has received four citations from the NYSDEC related to
excessive pond drawdown.   3.   The Chasm Falls Hydro Station received an Order
on Consent for failure to properly distribute Copies 3 and 4 of a Hazardous
Waste Manifest. The Order must be signed and returned along with the penalty
payment of $1,000 by no later than May 4, 2004.   4.   The Carr Street
Generating Station received a letter from the U.S. Environmental Protection
Agency stating that units A and B exceeded emissions for sulfur dioxide in 2001,
as neither unit held any sulfur dioxide allowances in their accounts as of
March 1, 2002. In accordance with 40 CFR Section 77.6 of the Acid Rain Program
regulations, the penalty to be paid is $5,548. Payment of this amount is due by
May 29, 2004.   5.   Phase II Environmental Site Assessments prepared by Fluor
Daniel GTI in September 1999 for the following hydropower sites: Beardslee,
Belfort, Bennetts Bridge, Blake Falls, Colton, Deferiet, E.J. West, Ephratah,
Flat Rock, Granby, Hannawa Falls, Hydraulic Race, Inghams Mills, Mechanicville,
Norfolk, Norwood, Piercefield, Rainbow Falls, Raymondville, School Street,
Sherman Island, South Edwards, Spier Falls, Stuyvesant Falls and Trenton Falls.
  6.   Independent Technical Review, Orion Power Hydro Projects (NY) July 1999,
Stone & Webster Management Consultants, Inc.   7.   Independent Technical
Review, Orion Power New York, LP Hydroelectric Assets September 4, 2002, Stone &
Webster Consultants, Inc.   8.   Independent Technical Review, Orion Power New
York, LP Thermal Assets, September 4, 2002, Stone & Webster Consultants, Inc.  
9.   Commerce and Industry Insurance Company Pollution Legal Liability Select
Insurance Policy No. 808 67 02   10.   Environmental Site Assessment, East
Syracuse Generating Plant (n/k/a Carr Street Generating Station), conducted by
Dames & Moore for Orion Power Holdings, Inc. on April 23, 1998.

31



--------------------------------------------------------------------------------



 



11.   Phase I Site Assessment, A&R Industrial, prepared for U.S. Generating
Company, Syracuse New York, by Galson Consulting, January 1999.   12.  
Independent Engineer’s Report (Assessment of East Syracuse Generating Station
n/k/a Carr Street Generating Station) by Aptech Engineering dated April 1998.  
13.   Under the terms of the Asset Sale Agreement between Niagara Mohawk Power
Corporation (“NiMo”) and Erie Boulevard Hydropower, L.P. dated December 12,
1998, NiMo retained all liability relating to the release of 14,000 cubic yards
of sand in 1997 at the Chasm Falls Hydroelectric Facility. On September 1, 2000,
NiMo entered into a Consent Decree with the New York State Department of
Environmental Conservation (“NYSDEC”) requiring NiMo to, among other things,
develop and implement an NYSDEC-approved long-term Sediment Management Plan
(“SMP”). In November 2000, NiMo submitted an SMP to the NYSDEC, and the NYSDEC
subsequently raised a number of questions regarding the SMP. NiMo has since
responded to those questions, and on April 1,2004 a final draft SMP was
submitted to the New York State Attorney General’s Office. NiMo is currently
awaiting a response.   14.   NYSDEC Spill Number 0401049 — Beardslee Hydro, East
Canada Creek. On April 29, 2004, there was a spill of less than one gallon of
non-PCB oil from the residual oil in the basement of the Beardslee Hydro,
affecting the tailrace area of the facility.   15.   NYSDEC Spill Number 0401119
— Inghams Hydro, East Canada Creek. On May 2, 2004, there was a spill of
approximately one to two gallons of non-PCB oil from the residual oil in the
basement of the Inghams Hydro, affecting the tailrace of the facility.   16.  
NYSDEC Spill Number 0401322 — Soft Maple Hydro, Beaver River. On May 7, 2004,
there was a spill of less than one gallon of non-PCB oil from the Unit 1 wheel
pit at the Soft Maple Hydro, affecting the tailrace of the facility.

32



--------------------------------------------------------------------------------



 



Schedule 4.13
Intellectual Property
None.

33



--------------------------------------------------------------------------------



 



Schedule 4.15
Tangible Personal Property
Those computer systems and related hardware and software for enterprise-wide
functions, including financial accounting, accounts payable, purchasing, work
management, materials management, cash management, logistics, scheduling and
energy trading that are owned or held by Seller or a Non-Company Affiliate or
Affiliates (including the items listed on Section 4.13 of the Seller’s
Disclosure Schedule), excluding (i) the hardware and computer systems that are
located at the Facilities, (ii) software that is licensed to Erie, Carr Street
or OPNY GP II, and (iii) the software listed below:

  •   NY Bidding Spreadsheet     •   NY Bid Tool     •   NY Settlements Tool    
•   Common Plant Historian or Plant Information     •   Coned supplied
application     •   HydroTelegyr EMS     •   Projectwise (Cadd drawing check in
and check out system)     •   LaserFiche (document management system)     •  
Microstation (versions 7 and 8)and a couple of AutoCad licenses.     •   RTA
Fleet for fleet management     •   A proprietary program written for us to help
manage our property taxes.     •   Scanning software for wide-format scanners  
  •   Autovue     •   Powerchute software,     •   Veritas BackupExec     •  
OpenManage     •   CoStar labelwriter for a desktop label printer     •  
Mapping (geographic) software.     •   CD burning software     •   MS FrontPage,
Project, Visio, and Publisher

The licenses for the following software used by the Company are held by a
Non-Company
Affiliate:
ABB Ranger
Trader.ems
Fuels Management System
Commercial Operations & Support
Air Bulk Sampling System
ATRisk
“Comprehensive Allowance Management System”
Capital Project Management System
Employee Training & Certification System
GenFuel Tracking
GenFuel — labvantage — interface
Mobile Maintenance Services System
PAXiT
Plantware 32
Primavera

Process Mapping Application

34



--------------------------------------------------------------------------------



 



CTAM Web
Drawings Index
EGIS
EGIS Portal
EROWeb
Engineering Status (Project Management System)
Generation Performance and Reliability
Miss Opportunity Revenue
Outage Scheduling System
Outage Scheduling Optimization
Root Cause Analysis
SharePoint Document Management System
Station / Unit Information
RedTag
IFIX & PI Data Feeds (ODBC)
CT Scheduling Rate Program
Dispatch Simulator
Station Planning & Opportunity Tool
Weather Scraper
Allowance Tracking Workstation
Contractor Time and Material
SCT Banner Fuels System
Tool Hound
Welders Qualification System (WQS)
PJM Bid Tool
SAP
MS Office

35



--------------------------------------------------------------------------------



 



Schedule 4.16
Real Property

1.   Stuyvesant Falls Hydro Corporation v. Erie Boulevard Hydropower, L.P.   2.
  Town of Moreau has threatened to condemn property at the Spier Falls, Feeder
Dam and Sherman Island Facilities   3.   At Bennett’s Bridge reservoir (which
provides storage to Bennett’s Bridge and Lighthouse Hill), a number of camps
have been constructed below the high water line at Noble Shores.

36



--------------------------------------------------------------------------------



 



Schedule 4.17
Good Operating Practices
None.

37



--------------------------------------------------------------------------------



 



Schedule 4.19
Sufficiency

1.   Terminated Contracts.   2.   Enterprise wide functions including tax
services, financial accounting, legal, treasury, purchasing, information
technology, human resources and risk management.   3.   Insurance coverage.   4.
  Those Permits the transfer of which requires Consent which has not been
obtained or with respect to which this transaction requires a replacement
Permit.   5.   Seller Marks.   6.   The software listed on Schedule 4.15, the
license to which is held by a Non-Company Affiliate.

38



--------------------------------------------------------------------------------



 



Schedule 4.21 — Banks

                      Company Name   Bank Name   Account Number   Account Name  
Location   Signers
Erie Blvd.
  Bank of America   3751356110   Revenue   Dallas, TX   Dan Hannon
 
                  William S. Waller, Jr.
 
                  Lloyd Whittington
 
                   
Erie Blvd.
  Bank of America   3751356149   Operating   Dallas, TX   Dan Hannon
 
                  William S. Waller, Jr.
 
                  Lloyd Whittington
 
                   
Erie Blvd.
  Bank of America   3299787236   Controlled Disbursement   Dallas, TX   Dan
Hannon
 
                William S. Waller, Jr.
 
                  Lloyd Whittington
 
                   
Carr Street Generating
  Bank of America   3751356123   Revenue   Dallas, TX   Dan Hannon
 
                  William S. Waller, Jr.
 
                  Lloyd Whittington
 
                   
Carr Street Generating
  Bank of America   3751356152   Operating   Dallas, TX   Dan Hannon
 
                  William S. Waller, Jr.
 
                  Lloyd Whittington
 
                   
Carr Street Generating
  Bank of America   3299787194   Controlled Disbursement   Dallas, TX   Dan
Hannon
 
                William S. Waller, Jr.
 
                  Lloyd Whittington
 
                   
Orion Power Operating Services
  Bank of America   3751517807   General Fund   Dallas, TX   Dan Hannon
Coldwate
                  William S. Waller, Jr.
 
                  Lloyd Whittington
 
                   
Orion Power Operating Services
  Bank of America   3299787269   Controlled Disbursement   Dallas, TX   Dan
Hannon
Coldwater
                William S. Waller, Jr.
 
                  Lloyd Whittington
 
                   
Orion Power Operating Services
  Bank of America   3751517849   General Fund   Dallas, TX   Dan Hannon
Carr Street
                  William S. Waller, Jr.
 
                  Lloyd Whittington
 
                   
Orion Power Operating Services
  Bank of America   3299787186   Controlled Disbursement   Dallas, TX   Dan
Hannon
Carr Street
                William S. Waller, Jr.
 
                  Lloyd Whittington
 
                   
Orion Power New York GP II, Inc.
  Mellon Bank   119-3289   General Fund   Pittsburgh, PA   Dan Hannon
 
                  William S. Waller, Jr.
 
                  Lloyd Whittington
 
                   
Orion Power New York GP II, Inc.
  Mellon Bank   119-3297   Controlled Disbursement   Pittsburgh, PA   Dan Hannon
 
                William S. Waller, Jr.
 
                  Lloyd Whittington

 

*   Note: William S. Waller, Jr., will be leaving effective June 30, 2004, and
will be replaced by another authorized signer.

39



--------------------------------------------------------------------------------



 



Schedule 4.21
Banks

1.   Powers of attorney granted in connection with the following:

(a) (i) the Amended and Restated Credit Agreement, dated as of October 28, 2002,
among Orion Power New York, L.P., as Borrower, Banc of America Securities LLC
and BNP Paribas, as Lead Arrangers and Joint Book Runners, the lenders party
thereto, and Bank of America, N.A., as Issuing Bank and as Administrative Agent,
as amended to date, (b) the “Financing Documents” as defined therein or executed
pursuant thereto and as amended to date, and (c) any of the “Credit Parties’”
(as defined therein) organizational documents.
(b) (i) the Second Amended and Restated Credit Agreement dated October 28, 2002,
among Orion Power Midwest, L.P., as Borrower, Banc of America Securities LLC and
BNP Paribas, as Lead Arrangers and Joint Book Runners, the lenders parties
thereto, Bank of America, N.A., as Issuing Bank and Administrative Agent, as
amended to date, and (ii) the “Financing Documents” as defined therein or
executed pursuant thereto and as amended to date.
(c) (i) the Amended and Restated Credit and Guaranty Agreement, dated as of
March 28, 2003, by and among Reliant Energy, Inc. and the other Credit Parties
referred to therein; the Lenders referred to therein; Bank of America, N.A., as
Administrative Agent, as Collateral Agent, and as an Issuing Bank; and Barclays
Bank, PLC and Deutsche Bank AG, New York Branch, as syndication agents for the
Lenders, as amended to date and (ii) the “Fundamental Documents” as defined
therein or executed pursuant thereto and as amended to date.

2.   Power of Attorney in favor of Orion Power New York G.P. Inc. on behalf of
Erie Boulevard Hydropower, L.P.

3.   Power of Attorney in favor of Orion Power New York G.P. Inc. on behalf of
Carr Street Generating Station, L.P.

40



--------------------------------------------------------------------------------



 



Schedule 5.03(c)
Buyer Governmental Approvals
1. Federal Energy Regulatory Commission Approvals (“FERC”)
     Application for the transfer of control of assets under Section 203 of the
FPA.
     Notice of Change in Status regarding Erie Boulevard Hydropower, LP’s
market-based rate authorization pursuant to Section 205 of the FPA (FERC Docket
No. ER99-1764-000).
     Notice of Change in Status regarding Orion Power New York GP, II Inc.’s
market-based rate authorization pursuant to Section 205 of the FPA (FERC Docket
No. ER02-2435-000).
     Notice of Change in Status regarding Carr Street Generating Station, LP’s
market-based rate authorization pursuant to Section 205 of the FPA (FERC Docket
No. ER98-4095-000).
     Notice of Change in Exempt Wholesale Generator Status or New Application
for Exempt Wholesale Generator Status for Erie Boulevard Hydropower, LP (FERC
Docket No. EG99-156-000).
     Notice of Change in Exempt Wholesale Generator Status or New Application
for Exempt Wholesale Generator Status for Orion Power New York GP, II (FERC
Docket No. EG02-178-000).
     Notice of Change in Exempt Wholesale Generator Status or New Application
for Exempt Wholesale Generator Status for Carr Street Generating Station, LP
(FERC Docket No. EG98-101-000).
     Notice of Change in Exempt Wholesale Generator Status or New Application
for Exempt Wholesale Generator Status for COSI Coldwater Inc. (FERC Docket
No. EG99-204-000).
     Notice of Change in Exempt Wholesale Generator Status or New Application
for Exempt Wholesale Generator Status for Orion Power Operating Services Carr
Street, Inc. (FERC Docket No. EG99-205-000).
2. New York Public Service Commission Approvals (“NYPSC”)
     Application for “lightened regulation” approving the transaction pursuant
to § 70 of the New York Public Service Law.
     Application seeking authorization of the transaction pursuant to § 69 of
the New York Public Service Law if stocks, bonds or other forms of indebtedness
are issued in order to pay for the acquisition.
3. Hart-Scott-Rodino Act
     Applicable requirements under the HSR Act.

41



--------------------------------------------------------------------------------



 



Schedule 6.02
Certain Permitted Actions
1. OPNY Corporate Reorganization
At Seller’s election, OPNY GP II may be converted to a limited liability
company, in which event the membership interests of which shall be contributed
to Erie. In connection with such reorganization, OPNY GP II may grant a lien on
its membership interests and issue a guaranty to the OPNY LP and Orion Power
MidWest, L.P. lenders.
2. OPOS Corporate Reorganization
At Seller’s election, OPOS Carr Street and OPOS Coldwater may each be converted
into limited liability companies, in which event the membership interests of
such limited liability companies shall be contributed to Carr Street and Erie,
respectively. In connection with such reorganization, OPOS Carr Street and OPOS
Coldwater may each grant liens on their membership interests and issue
guaranties to the OPNY LP and Orion Power MidWest, L.P. lenders.
3. Negotiation and, subject to OPNY lender approval, execution of an Operating
Agreement for Motoring and Control Center Communications between Erie and
Niagara Mohawk substantially in accordance with the Memorandum of Understanding
with respect thereto dated March 16, 2001.
4. Negotiation and, subject to OPNY lender approval, execution of a Facilities
Services Agreement between Erie and OPOS Coldwater.

42



--------------------------------------------------------------------------------



 



Schedule 6.02(b)(iv)
Permitted Capital Expenditures

                      2004     2005  
 
               
Capital Expenditures*
  $ 11,356,000     $ 15,656,000  

 

*   Excludes any amount expensed pursuant to the Company’s capitalization
policy.

43



--------------------------------------------------------------------------------



 



Schedule 6.02(b)(iv)
Permitted Capital Expenditures
Capital Expenditure Detail — 2004 to 2005

                      Basin   ProjectName   2004     2005    
 
                   
EBH
  EBH EBH Vehicle Replacements                
 
  EBH New RTU Installation (Post PPA Preparation)                
 
  EBH River Dispatch Optimization Tool                
 
  EBH River Radio Communication System                
EBH Total
        2,907,300       756,800  
 
                   
Hudson
  Hudson Beardslee Replace Relay/control panel                
 
  Hudson EJ West RTU                
 
  Hudson EJ West Tail Race Gates (Stop Logs)                
 
  Hudson EPHRATA Auto Start Stop                
 
  Hudson Feeder Auto Start Stop                
 
  Hudson Feeder Trashracks & fish handling                
 
  Hudson INGHAMS Auto Start Stop                
 
  Hudson Johnsonville Auto Start Stop                
 
  Hudson Johnsonville Fish Protection Measure                
 
  Hudson Schaghticoke Auto Start Stop                
 
  Hudson Schaghticoke Pneumatic Flashoboards                
 
  Hudson Schaghticoke RTU                
 
  Hudson School Street Auto Start Stop                
 
  Hudson School Street Canal intake gates & structure                
 
  Hudson School Street Downstream Fish Conveyance                
 
  Hudson School Street Recreation & Public Enhancements                
 
  Hudson School Street Trash racks                
 
  Hudson Schuyerville auto start stop                
 
  Hudson Sherman Island Bypass structure (New Small Dam)                
 
  Hudson Sherman Island RTU                
 
  Hudson Sherman Island Rubber dam New                
 
  Hudson Sherman Island Unit 2 Rewind                
 
  Hudson Sherman Island Unit 3 Rewind                
 
  Hudson Spier Falls New RTU                
 
  Hudson Spier Falls Unit 9 rewind                
 
  Hudson Testing Equipment                
Hudson Total
        4,583,847       11,062,700  
 
                   
Ontario
  Ontario Beebee Island Car-Top Boat Launch (New Recreation)                
 
  Ontario Beebee Island Trashracks                
 
  Ontario Belfort New Auto start/stop system                
 
  Ontario Bennetts Bridge Powerhouse Lighting                
 
  Ontario Bennetts Bridge auto stop start                
 
  Ontario Black River Canal Headgates                
 
  Ontario Eagle Falls New Auto Start/Stop system                
 
  Ontario Eagle Falls Remote Terminal Unit replacement                
 
  Ontario Effley Generator Rewinds Unit 1                
 
  Ontario Effley New Auto start/stop system one unit                
 
  Ontario Effley Penstocks (>10ft/>4”)                
 
  Ontario Elmer New Auto start/stop system one unit                
 
  Ontario Elmer New SCADA system                

44



--------------------------------------------------------------------------------



 



Capital Expenditure Detail — 2004 to 2005

                      Basin   ProjectName   2004     2005    
 
                   
 
  Ontario Fulton Auto Start Stop                
 
  Ontario Fulton Fish passage, trashracks, min.flow                
 
  Ontario Glenwood Rewind Unit # 3                
 
  Ontario Grandby Trash rake                
 
  Ontario High Falls Gen. Rewind U1                
 
  Ontario High Falls Gen. Rewind U2                
 
  Ontario High Falls New Auto Start/Stop System                
 
  Ontario Lighthouse Battery Replacement                
 
  Ontario Minetto Rewind Generator U1                
 
  Ontario Minetto Trashrack replace in 2 bays                
 
  Ontario Moshier RTU replacement                
 
  Ontario Oswego Falls E. Generator Rewinds Unit 2                
 
  Ontario Oswego Falls E. Generator Rewinds Unit 3                
 
  Ontario Oswego Falls East New Auto Start System                
 
  Ontario Oswego Falls W. 1” Trashracks                
 
  Ontario Sewalls New Auto Start System                
 
  Ontario Taylorville New Auto Start/Stop System                
 
  Ontario Trenton New Recreation Facility                
 
  Ontario Varick Auto Stop Start                
 
  Ontario Varick Bypass enhancement New Small Dam                
 
  Ontario Varick Eel passage                
 
  Ontario Varick Trash Rake                
 
  Ontario Waterport Headgate Operators                
Ontario Total
        1,421,201       1,586,200  
 
                   
St. Lawrence
  St Lawrence Higley Redevelopment (Under Construction 2002)                
 
  St. Lawrence Allens Falls Auto Start Stop                
 
  St. Lawrence Blake Recreation (2005) (new)                
 
  St. Lawrence Browns Falls Rewind #1 Generator                
 
  St. Lawrence Browns Falls Rewind #2 Generator & Runner                
 
  Replacement                
 
  St. Lawrence Carry Falls Recreation (2005) (New)                
 
  St. Lawrence Colton 1 Runner Replacement                
 
  St. Lawrence Colton Recreation (2004) (New)                
 
  St. Lawrence Colton Replace Oil System (Pressure                
 
  Governor/Control)                
 
  St. Lawrence East Norfolk Recreation (2005) (New)                
 
  St. Lawrence East Norfolk Tainter Gate Repairs                
 
  St. Lawrence Eel Weir auto stop start                
 
  St. Lawrence Five Falls Fish Passage (2004) Conveyance                
 
  St. Lawrence Five Falls Recreation (2005) (New)                
 
  St. Lawrence Flat Rock auto stop start                
 
  St. Lawrence Franklin Falls Rewind #2 Generator                
 
  St. Lawrence Hannawa auto start stop                
 
  St. Lawrence Hannawa Dike New Drainage System                
 
  St. Lawrence Hannawa Recreation (2004) (New)                
 
  St. Lawrence Heuvelton Auto Stop Start                
 
  St. Lawrence Higley Replace Broom (Tainter) Gate                
 
  St. Lawrence MACOMB Auto Stop Start                
 
  St. Lawrence Norfolk Fish Protection (2004) Trash Rack                
 
  St. Lawrence Norfolk Recreation (2005) (New)                
 
  St. Lawrence Norwood Recreation (2005) (New)                

45



--------------------------------------------------------------------------------



 



Capital Expenditure Detail — 2004 to 2005

                      Basin   ProjectName   2004     2005    
 
                   
 
  St. Lawrence Parishville Auto Stop Start                
 
  St. Lawrence Piercefield 1 St. Lawrence Batt — 2004                
 
  St. Lawrence Piercefield 1 St. Lawrence Batt — 2005                
 
  St. Lawrence Piercefield Auto Stop Start                
 
  St. Lawrence Piercefield Rewind #2 Generator                
 
  St. Lawrence Rainbow Fish Passage (2005) Conveyance                
 
  St. Lawrence Rainbow Recreation (2005) (New)                
 
  St. Lawrence Raymondville Recreation (2005) (New)                
 
  St. Lawrence South Colton Fish Passage (2004) Conveyance                
 
  St. Lawrence South Colton Recreation (2005) (New)                
 
  St. Lawrence SOUTH EDWARDS auto stop start                
 
  St. Lawrence Stark 1 GSU Transformer Replace                
 
  St. Lawrence Stark Recreation (2005) (New)                
 
  St. Lawrence Sugar Island auto Stop Start                
 
  St. Lawrence Sugar Island Recreation (2004) New                
 
  St. Lawrence Sugar Island Rewind #1 Generator                
 
  St. Lawrence Newton Falls Lower auto stop start                
 
  St. Lawrence Newton Falls Upper auto stop start                
 
  St. Lawrence Newton Falls Other                
St. Lawrence Total
        2,355,058       2,222,323  
 
                   
Carr Street
  Carr Street Capex                
Carr Street Total
        88,000       27,500  

46



--------------------------------------------------------------------------------



 



Schedule 6.05(a)
Support Obligations

          Cash Collateral        
Niagara Mohawk
  $ 400,092  

Letter of credit issued to Liberty Mutual securing $8,750 surety bond posted to
NYSDEC.
Letters of credit issued to secure payment obligations under Material Contracts,
but in no event to exceed $15,000,000 in the aggregate.

47



--------------------------------------------------------------------------------



 



Schedule 6.06
Excluded Assets
None.

48



--------------------------------------------------------------------------------



 



Schedule 6.07
Terminated Contracts

1.   Netting Agreement among Reliant Energy Services, Inc., Carr Street
Generating Station, LP, Erie Boulevard Hydropower, LP, Astoria Generating
Company, LP and Orion Power New York, LP dated October 28, 2002*   2.   RES
Services Agreement among Reliant Energy Services, Inc., Carr Street Generating
Station, LP, Erie Boulevard Hydropower, LP, Astoria Generating Company, LP and
Orion Power New York, LP dated October 28, 2002*   3.   REWS Services Agreement
among Reliant Energy Wholesale Services Company, Erie Boulevard Hydropower, LP,
Carr Street Generating Station, LP, Astoria Generating Company, LP and Orion
Power New York, LP dated October 28, 2002*   4.   Base Contract for Sale and
Purchase of Natural Gas (NAESB) between Reliant Energy Services, Inc. and Carr
Street Generating Station, LP dated December 1, 2003   5.   Tax Sharing
Agreement dated effective as of October 1, 2002, by and among Reliant Resources,
Inc., and each other affiliated entity listed on Schedule A thereto.**

 

*   To be terminated as to Erie and Carr Street only   **   To be terminated as
to OPNY GPII, OPOS Coldwater and OPOS Carr Street only

49



--------------------------------------------------------------------------------



 



Schedule 6.13(c)
Affiliate Employees

         
Linda Becker
  —   Human Resources Manager
Amy Brown
  —   Technical Analyst I
Frank Carello
  —   Sourcing Specialist Staff
Robert Easterly
  —   Tax Manager I
Dimitrios Mihou
  —   Safety Representative IV
Ernie Pichette
  —   Technical Analyst III

50



--------------------------------------------------------------------------------



 



Schedule 7.01(c)
Company Lien Release Consents
1. Consents necessary to effect the Closing under (a) the Amended and Restated
Credit Agreement, dated as of October 28, 2002, among Orion Power New York,
L.P., as Borrower, Banc of America Securities LLC and BNP Paribas, as Lead
Arrangers and Joint Book Runners, the lenders party thereto, and Bank of
America, N.A., as Issuing Bank and as Administrative Agent, as amended to date,
(b) the “Financing Documents” as defined therein or executed pursuant thereto
and as amended to date, and (c) any of the “Credit Parties’” (as defined
therein) organizational documents.
2. Consents necessary to effect the Closing under (i) the Second Amended and
Restated Credit Agreement dated October 28, 2002, among Orion Power Midwest,
L.P., as Borrower, Banc of America Securities LLC and BNP Paribas, as Lead
Arrangers and Joint Book Runners, the lenders parties thereto, Bank of America,
N.A., as Issuing Bank and Administrative Agent, as amended to date, and (ii) the
“Financing Documents” as defined therein or executed pursuant thereto and as
amended to date.
3. Consents necessary, if any, to effect the Closing under (i) the Amended and
Restated Credit and Guaranty Agreement, dated as of March 28, 2003, by and among
Reliant Energy, Inc. and the other Credit Parties referred to therein; the
Lenders referred to therein; Bank of America, N.A., as Administrative Agent, as
Collateral Agent, and as an Issuing Bank; and Barclays Bank, PLC and Deutsche
Bank AG, New York Branch, as syndication agents for the Lenders, as amended to
date and (ii) the “Fundamental Documents” as defined therein or executed
pursuant thereto and as amended to date.

51



--------------------------------------------------------------------------------



 



Schedule I-1
Seller’s Knowledge

         
Mark Sudbey
  —   Senior Vice President
Dan Hannon
  —   Senior Vice President, Finance and Corporate Development
Glenn Camus
  —   Assistant Secretary
Dave Youlen
  —   Managing Director — Hydro
Andrew Johannesen
  —   Director, Corporate Development
Vince Cegielski
  —   Director — Generation Operations Accounting
Walter “Fred” McGuire
  —   Vice President, Environmental, Safety and Industrial Health
Mike Fredell
  —   Director, State and Property Tax

52



--------------------------------------------------------------------------------



 



Schedule I-2
Buyer’s Knowledge

         
Harry Goldgut
  —   Co-Chairman and Chief Executive Officer
Richard Legault
  —   President and Chief Operating Officer
Colin Clark
  —   Executive Vice President and Chief Technical Officer
Carlos Felipe M. Pinel
  —   Director, Corporate Planning and Development
Michel Beaudin
  —   Vice President, Corporate Development

53